                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                          CIVIL ACTION NO. 1:18-CV-00076-HBB


PARRISH L. NEWTON                                                                   PLAINTIFF


VS.


NANCY A. BERRYHILL, Acting
Commissioner of Social Security                                                   DEFENDANT


                         MEMORANDUM OPINION AND ORDER

                                        BACKGROUND

       Before the Court is the complaint (DN 1) of Parrish L. Newton seeking judicial review of

the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both Newton (DN 16)

and Defendant (DN 17) have filed a Fact and Law Summary. For the reasons that follow, the

final decision of the Commissioner is AFFIRMED, and judgment is GRANTED for the

Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Order entered August

31, 2018 (DN 11), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.



                                                1
                                       FINDINGS OF FACT

       Plaintiff filed an application for a period of disability and disability insurance benefits on

August 14, 2014 (Tr. 286-310). Plaintiff alleged that she became disabled on November 23, 2010

as a result of high blood pressure, depression, and back problems (Tr. 329). Administrative Law

Judge John R. Price (AALJ@) conducted a hearing on April 10, 2017 via video conference. Newton

appeared in Bowling Green, KY and the ALJ presided from Louisville, KY. Newton was present

and represented by Charles Burchett. Also present and testifying was Tina Stambaugh, an

impartial vocational expert.

       In a decision dated June 7, 2017, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 15-31). At the

first step, the ALJ found Plaintiff has not engaged in substantial gainful activity since February 26,

2013, the alleged onset date (Tr. 17). At the second step, the ALJ determined that Plaintiff=s

borderline intellectual functioning, depression, degenerative disc disease with herniation

status/post discectomy, degenerative joint disease knees and ankles, carpel tunnel/de Quervain’s

status/post surgeries of left wrist with tendonitis vs. arthritis, injury to right elbow, and obesity

status/post lap band are Asevere@ impairments within the meaning of the regulations (Tr. 17).

Notably, at the second step, the ALJ also determined that Plaintiff=s history of UTI’s, gallstones,

and the removal of her gallbladder are Anon-severe@ impairments within the meaning of the

regulations (Tr. 18).   At the third step, the ALJ concluded that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals one of the listed

impairments in Appendix 1 (Tr. 18).



                                                  2
       At the fourth step, the ALJ found Plaintiff has the residual functional capacity to perform

less than a full range of sedentary work (Tr. 21). More specifically, the ALJ found that Plaintiff

requires 30 minute sit stand intervals taking a minute or two to change position; no ladders, ropes,

or scaffolds; only occasional ramps and stairs; occasional kneeling, stooping, crouching, and

crawling; she is capable of simple routine work where there are no fast-paced production-rate

demands; occasional (superficial) interaction with coworkers and supervisors and avoiding the

general public (Tr. 21). Relying on testimony from the vocational expert, the ALJ found that

Plaintiff is unable to perform any of her past relevant work (Tr. 29).

       The ALJ proceeded to the fifth step where he considered Plaintiff=s residual functional

capacity, age, education, and past work experience as well as testimony from the vocational expert

(Tr. 29). The ALJ found that Plaintiff is capable of performing a significant number of jobs that

exist in the national economy (Tr. 29). Therefore, the ALJ concluded that Plaintiff has not been

under a Adisability,@ as defined in the Social Security Act, from February 26, 2013 through the date

of the decision (Tr. 30).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

282-83). The Appeals Council denied Plaintiff=s request for review of the ALJ=s decision (Tr. 1-

3).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

                                                 3
680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be

                                                 4
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

       Newton challenges the ALJ’s finding with a single claim, arguing that the ALJ “committed

reversible error by failing to elicit vocational expert testimony consistent with the findings of the

adjudged Residual Functional Capacity (RFC).” Specifically, Newton contends that the ALJ’s



                                                  5
hypothetical questions to the impartial vocational expert at the administrative hearing allows for a

greater capacity for standing, walking, and lifting than the ALJ’s RFC finding indicates.

       The following exchange between the ALJ and vocational expert occurred at the

administrative hearing:

               ALJ: Please assume an individual aged 36 to 42, with let’s assume
               a limited education, and past work as described to you, and let’s
               assume the individual can perform a limited range of sedentary
               work, lifting no more than 10 pounds maximum occasionally, five
               pounds frequently, with standing and walking two hours in an eight
               hour day, sitting six hours in an eight hour day, with an option to sit
               and stand at 30 minute intervals, taking a minute or two to change
               position, with no ladders, ropes, and scaffolds, only occasional
               ramps and stairs, and occasional stooping, kneeling, crouching,
               crawling, capable of simple, routine work where there are no fast-
               paced production related demands, maybe occasional superficial
               interaction with coworkers and supervisors, and let’s just assume
               she should avoid the general public. With these limitations would
               such an individual be able to perform the past work this individual
               performed?

               Vocational Expert: No, your honor. That will eliminate the past
               work both as actually and generally performed.

               ALJ: Okay, will there be other work in the national economy such
               an individual could perform?

               Vocational Expert: Yes, your honor in my opinion it would be a
               limited range of other work at the sedentary exertional level. That
               would be unskilled.

(Tr. 70). The vocational expert went on to name several jobs a person with the proposed

hypothetical limitations could perform including, factory helper (35,000 jobs nationally), hand

packers (22,000 jobs nationally), inspectors and sorters (14,000 jobs nationally). Newton takes

issue with this question because it inquires about an individual able to stand and walk two hours

in an eight-hour day, sit six hours a day, with an option to sit and stand at 30-minute intervals.

                                                 6
Newton argues the question is inconsistent with the ALJ’s finding that she is capable of sitting for

at least four hours a day during the majority of the work day (DN 16 PageID # 1209).

        A full range of sedentary work includes lifting no more than 10 pounds at a time,

occasionally lifting items commonly found in work environments such as docket files, ledgers,

and small tools. 20 C.F.R. §§ 404.1567(a); 416.967(a). Occasional standing and walking is also

required. Id. In this context, occasional means occurring up to one-third of the time, or two

hours in an eight-hour workday. Social Security Ruling 96-9p. Here, the ALJ’s RFC finding

indicates Newton can perform sedentary work that allowed Newton to stand for up to 30-minute

intervals before sitting down again (Tr. 21). As stated by the Commissioner, this does not require

Newton to alternate sitting and standing every 30 minutes, it merely gives her the option to do so

as needed.1 Thus, the ALJ’s RFC finding, his hypothetical posed to the vocational expert, and his

reliance on the vocational expert’s testimony are not inconsistent.

        Newton also challenges the ALJ’s hypothetical question regarding lifting requirements.

As can be seen in the above block quotation, the hypothetical question allowed for lifting “no more

than 10 pounds maximum occasionally, five pounds frequently” (Tr. 70).                         This is a more

strenuous lifting requirement than allowed by the regulations. Sedentary work may only involve

lifting “no more than 10 pounds at a time and occasionally lifting articles like docket files, ledgers,

and small tools.” 20 C.F.R. § 404.1567. The ALJ found that Newton was capable of completing

sedentary work, as defined in the regulations, based on the vocational expert’s responses to his




1 The ALJ appears to have inadvertently omitted the word “option” from his opinion (Tr. 21). However, both
parties agree that the word should appear. See DN 16 PageID # 1309, fn 1 (Plaintiff); DN 17 PageID # 1317, fn 3
(Defendant).

                                                        7
hypothetical questions. However, Newton argues because the vocational expert responded to the

ALJ’s erroneous question with overly strenuous lifting requirements, there is no evidentiary basis

for the ALJ to conclude that Newton can perform sedentary work (DN 16 PageID # 1310).

       While the undersigned agrees that the ALJ’s hypothetical question was erroneous, any error

committed was harmless. Despite the ALJ’s flawed question, it is clear the vocational expert

testified that Newton is capable of performing sedentary work. The vocational expert identified

three jobs (factory helper, hand packer, and inspectors and sorters) that Newton could perform.

The vocational expert went on to explicitly describe these occupations as “rated sedentary in the

Dictionary of Occupations Titles. These are all unskilled jobs with SVP’s of 2.” He reiterated

that each job is classified as sedentary when describing them individually later in his testimony.

(Tr. 70-71). An error is harmless if the record is fully developed as to all factual issues essential

to the decision and there is no substantial doubt that the agency would have made the same ultimate

finding with the erroneous, subsidiary finding removed. Pechatsko v. Comm’r of Soc. Sec., 369

F. Supp. 2d 909 (N.D. Ohio 2004).         Despite the flawed premise of his question, the ALJ

appropriately based his RFC finding on the vocational expert’s testimony that Newton is capable

of completing sedentary work. The error does not require remand.




                                                 8
                                  ORDER

IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.




May 24, 2019




Copies: Counsel




                                  9
